



Exhibit 10.2




Amendment No. 5 to Purchase and Contribution Agreement


AMENDMENT AGREEMENT (this “Amendment Agreement”) dated as of October 5, 2007 
between Lexmark  International, Inc. (the “Seller”) and Lexmark  Receivables
Corporation (the “Purchaser”).


Preliminary Statements.  (1) The Seller and Purchaser are parties to a Purchase
and Contribution Agreement dated as of October 22, 2001 (as amended, restated,
modified or supplemented from time to time, the “Agreement”; capitalized terms
not otherwise defined herein shall have the meanings attributed to them in the
Agreement) pursuant to which, and subject to and upon the terms and conditions
of which, the Seller has sold and contributed Receivables from time to time to
the Purchaser.


(2)           The parties hereto desire to amend certain provisions of the
Agreement as set forth herein.


NOW, THEREFORE, the parties agree as follows:


SECTION 1.      Amendment.  Upon the effectiveness of this Amendment Agreement,
the Agreement is hereby amended as follows:


1.1           The definition of   “Facility Termination Date”  in Section 1.01
of  the Agreement is  amended by restating  clause (i) thereof to read as
follows: (i) the “Facility Termination Date” (as defined in the Sale
Agreement),.


SECTION 2.       Effectiveness.  This Amendment Agreement shall become effective
at such time that executed  counterparts of this Amendment Agreement have  been
delivered by each party hereto to the other party hereto and the Amendment dated
as of the date hereof to the Sale Agreement shall have become effective.


SECTION 3.       Representations and Warranties.  The Seller makes each of the
representations and warranties contained in Section 4.01 of the Agreement (after
giving effect to this Amendment Agreement).


SECTION 4.       Confirmation of Agreement.  Each  reference  in the 
Agreement  to  “this Agreement” or  “the Agreement”  shall   mean the  Agreement
as  amended by this Amendment Agreement, and as hereafter amended or
restated.  Except as herein expressly amended, the Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its terms.




--------------------------------------------------------------------------------





SECTION 5.       GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF).


SECTION 6.       Execution in Counterparts.  This Amendment Agreement   may be
executed in  any  number of  counterparts and by  different  parties hereto in 
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Amendment Agreement.


--------------------------------------------------------------------------------







                      IN WITNESS WHEREOF, the parties have caused this Amendment
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



  LEXMARK INTERNATIONAL, INC.                  
 
By:
/s/ Richard A. Pelini       Title:  VP & Treasurer                  

 

  LEXMARK RECEIVABLES CORPORATION                  
 
By:
/s/ Bruce J. Frost       Title:  Assistant Treasurer                  


Pursuant to Section 5.01(m) of the Sale Agreement
(as such term is defined in the Purchase and Contribution
Agreement), each of the undersigned consents to the
foregoing Amendment No. 5 dated as of October 5, 2007
to the Purchase and Contribution Agreement
 
CITICORP NORTH AMERICA, INC.,
  as Program Agent and as an Investor Agent
                         
By:  /s/ Junette M. Earl                
  Name: Junette M. Earl   Title:  Vice President          

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
  NEW YORK BRANCH, as an Investor Agent
                 
By: /s/ Aditya Reddy                
  Name:  Aditya Reddy       Title:  VP and Manager              
